           Case 1:19-cr-00154-DAD-BAM Document 31 Filed 11/19/20 Page 1 of 3



 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Kyle Wemmer
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-cr-00154-DAD-BAM
12                                 Plaintiff,            STIPULATION TO CONTINUE
                                                         STATUS CONFERENCE; AND
13   v.                                                  ORDER
14   KYLE WEMMER,                                        DATE: March 10, 2021
                                                         TIME: 1:00 p.m.
15                                 Defendants.           JUDGE: Hon. Barbara A. McAuliffe
16

17
                                                 STIPULATION
18
            COMES NOW, Defendant, Kyle Wemmer, by and through his attorney of record, Monica L.
19
20 Bermudez and The United States of America, by and through its counsel of record, Melanie Alsworth

21 hereby stipulate as follows:

22          1.      By previous order, this matter was set for status on November 23, 2020 at 1:00 p.m.
23
            2.      By this stipulation, defendants now move to continue the status conference until
24
     March 10, 2021 at 1:00 p.m. before the Honorable Barbara A. McAuliffe, and to exclude time
25
     between the date of this stipulation and March 10, 2021 under 18 U.S.C. §§ 3161(h)(7)(A) and
26
     3161(h)(7)(B)(i), (ii) and (iv). The government joins in this request.
27

28          3.      The parties agree and stipulate, and request that the Court find the following:
                                                        1
29

30
            Case 1:19-cr-00154-DAD-BAM Document 31 Filed 11/19/20 Page 2 of 3


            a.      Counsel has received a plea agreement in this matter and needs additional time to
 1
     review with client and discuss with the Assistant United States Attorney.
 2

 3          b.      Counsel for defendants believes that failure to grant the above-requested continuance

 4 would deny them the reasonable time necessary for effective preparation, taking into account the

 5 exercise of due diligence.

 6
            d.      The government does not object to, and agrees with, the requested continuance.
 7
            e.      Based on the above-stated findings, the ends of justice served by continuing the case
 8
     as requested outweigh the interest of the public and the defendant in a trial within the original date
 9

10 prescribed by the Speedy Trial Act.

11          f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

12 seq., within which trial must commence, the time period of the date of this stipulation to March 10,

13 2021 inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),

14
     (ii) and (iv) because it results from a continuance granted by the Court at defendants’ request on the
15
     basis of the Court's finding that the ends of justice served by taking such action outweigh the best
16
     interest of the public and the defendants in a speedy trial.
17

18          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of

19 the Speedy Trial Act dictate that additional time periods are excludable from the period within which
20 a trial must commence.

21
            IT IS SO STIPULATED.
22
     DATED: November 19, 2020
23

24                                          /s/ Monica L. Bermudez
                                            MONICA L. BERMUDEZ
25                                          Counsel for Defendant
                                            KYLE WEMMER
26

27
     DATED: November 19, 2020
28
                                                         2
29

30
           Case 1:19-cr-00154-DAD-BAM Document 31 Filed 11/19/20 Page 3 of 3



 1                                       /s/Melanie Alsworth
                                         MELANIE ALSWORTH
 2                                       Assistant United States Attorney
 3

 4

 5                                                ORDER
 6          IT IS SO ORDERED that the status conference is continued from November 23, 2020, to
 7 March 10, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded

 8 pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv).
 9 IT IS SO ORDERED.

10
        Dated:    November 19, 2020                         /s/ Barbara   A. McAuliffe   _
11                                                   UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                     3
29

30
